 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS SNOWDEN, III,                              No. 2:17-cv-2167 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    M. YULE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner incarcerated under the authority of the California Department

18   of Corrections and Rehabilitation (CDCR) who proceeds pro se and in forma pauperis with this

19   civil rights action filed pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s First

20   Amended Complaint against defendants Yule, Wong and Housley. On October 17, 2019, Deputy

21   Attorney General (DAG) LeeAnn Whitmore filed waivers of service on behalf of defendants Yule

22   and Wong. ECF Nos. 37-8.

23          Service of process has not been made on defendant Housley. On August 13, 2019, the

24   court directed CDCR to serve all defendants electronically. ECF No. 26. On September 18, 2019

25   a CDCR representative informed the court that defendant Housley had “separated from state

26   unreachable.” ECF Nos. 33. On September 24, 2019, the court directed plaintiff to provide

27   additional information to serve defendant Housley. ECF No. 34. In response, plaintiff submitted

28   a USM-285 service form directed to defendant’s Housley’s last place of employment, CDCR’s
                                                        1
 1   Mule Creek State Prison. ECF No. 35. However, CDCR has informed the court that defendant
 2   Housley in no longer employed within the agency.
 3          This court will make the following singular effort to obtain additional service information
 4   for defendant Housley. If this effort proves futile, plaintiff must attempt to obtain defendant
 5   Housley’s service information on his own, e.g., pursuant to a request under the California Public
 6   Records Act, Calif. Govt. Code § 6250 et seq.
 7          DAG Whitmore is directed to inquire with the California Department of Human
 8   Resources and the California Personnel Board in an effort to ascertain the whereabouts of
 9   defendant Housley. If this inquiry shows that defendant is employed with another California state
10   agency, defense counsel shall provide defendant’s business address both to plaintiff and to the
11   court. If counsel obtains only defendant Housley’s personal address, it may be filed with the
12   court pursuant to a sealing request and order. In the event that defense counsel, after conducting a
13   good faith inquiry, cannot ascertain any current address for defendant Housley, counsel shall so
14   inform the court in writing, setting forth the steps that were taken. Defense counsel shall file and
15   serve the appropriate response within twenty-one (21) days after the filing date of this order.
16          IT IS SO ORDERED.
17   DATED: October 24, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                       2
